DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 5 last paragraph, filed 11/30/2021, with respect to the rejection(s) of claim(s) 21 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Birrell (US20080233342).
Applicant’s response, see page 2 second paragraph, requested the opportunity to conduct an interview. In the interest of allowing Applicant time to review the references returned in the most recent search, the Examiner has issued this Office Action but invites the Applicant to schedule an interview.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the model” in line 2 from the bottom, there is insufficient antecedent basis for this limitation. For the purposes of examination, the limitation “the model” is interpreted as –the mold–.
Claims 22-28 and 35-40 are rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-28 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilpel (US20140127451 – previously of record) in view of Karem (US20090220747 – previously of record), Rogers (US20130052897 – previously of record), and Birrell (US20080233342).

In reference to claim 21-27,  and 35-40:
Pilpel discloses a method for manufacturing a composite structure (title, abstract), the method comprising:
stacking a first plate on top of a second plate (para 0094), each of the first and second plates being formed from a fiber-reinforced composite including a plurality of fibers surrounded by a thermoplastic resin material (para 0005);
transporting the first and second plates past a heated roller to heat the thermoplastic resin material of the first and second plates; and
pressing the first and second plates together such that the thermoplastic resin material of the first plate is welded to the thermoplastic resin material of the second plate to form a first plate assembly (claim 21)(para 0083, Fig. 1A).
wherein pressing the first and second plates together comprises applying pressure to the first and second plates via the heated roller (claim 24), wherein the heated roller comprises a first heated roller and further comprising a second heated roller (claim 25), wherein transporting the first and second plates past the heated roller comprises transporting the first and second plates past the first and second heated rollers to heat the stack assembly to a welding temperature for the thermoplastic resin material of the first and second pultruded plates and the first intermediate layer of thermoplastic resin material (claim 26), wherein pressing the first and second pultruded plates together comprises 
Pilpel further suggests the use of pultrusion, but it is not completely clear what plies would be pultruded (para 0072). As such, Pilpel does not explicitly disclose that the first and second plates are pultruded. However, this would have been obvious in view of Karem. Karem teaches wing and blade structures using pultruded composites (Title). Karem teaches that carbon composite materials do provide weight savings over traditional aluminum structures, carbon composite materials still suffer from a comparatively low compression strength (para 0003). In a typical unidirectional carbon composite laminate the compression strength is approximately 50% of the tension strength of the material (para 0003). This is caused by small amplitude waviness in the unidirectional fibers (para 0003). These small eccentricities in the fibers promote micro buckling of the laminate under compressive loads (para 0003). It is known in the composite materials industry that pultruded composites exhibit significantly higher compression strength than typical fibers pre-impregnated with resin (pre-preg in the industry vernacular) in autoclave cured laminates (para 0005). The pultrusion process of tensioning fibers and curing them under tension raises the compression strength of the material by over 60% (para 0005). Pultruded composites also allow lower resin content and therefore a higher fiber volume fraction than a comparable pre-preg structure (para 0005). Higher fiber volume fractions also lead to higher composite material stiffnesses and strength per unit weight (para 0005). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Albertson with a pultruded plate in order to produce a part with significantly higher compression strength.
Pilpel does not disclose that the composite structure produced is a spar cap for a wind turbine rotor blade (claim 21), wherein the at least one blade parameter corresponds to a blade parameter that varies along a span of the wind turbine rotor blade (claim 39), or wherein the at least one blade 
Pilpel further discloses wherein a third plate is welded to the first and second plates (para 0070). Pilpel does not disclose further comprising assembling a third pultruded plate relative to the first plate assembly, the third pultruded plate being formed from a fiber-reinforced composite including a plurality of fibers surrounded by a thermoplastic resin material prior to positioning the plate assembly relative to the mold (claim 22) or wherein transporting the first plate assembly and the third pultruded plate past the heated roller to heat the thermoplastic resin material contained within the first plate assembly and the third pultruded plate; and pressing the first plate assembly and the third pultruded plate together such that the thermoplastic resin material of the first plate assembly is welded to the thermoplastic resin material of the third pultruded plate to form a second plate assembly (claim 23), i.e that the plate assembly is first formed and the first assembly plus the third pultruded plate are subsequently passed by the heated roller. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. weld the first through third plates simultaneously or individually, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Modified Pilpel does not teach positioning a plate assembly comprising at least the first plate assembly relative to a mold defining a mold surface that is shaped so as to correspond to at least one blade parameter of the wind turbine rotor blade and applying pressure to the plate assembly via the mold such that at least a portion of the plate assembly begins to conform to the shape of the mold surface (claim 21), wherein the mold corresponds to a heated mold wherein heat is transferred from the heated mold to the thermoplastic resin material contained within the plate assembly as pressure is being applied to the plate assembly (claim 37), or wherein the mold comprises an upper mold portion and a lower mold portion, wherein positioning the plat assembly relative to the mold comprises positioning the plate assembly between the upper and lower mold portions (claim 38). However, this is taught by Birrell. Birrell teaches a reinforced thermoplastic panel (abstract). Birrell further teaches placing a stacked plate assembly comprising layers of reinforced thermoplastic and unreinforced “pure” thermoplastic within a heated mold (abstract, paras 0061-0063, 0070; Figs 1a-2c). Birrell also teaches wherein the mold comprises an upper portion and a lower portion, wherein positioning the plate assembly relative to the mold comprises positioning the plate assembly between the upper and lower mold portions in order to provide a composite with a smooth surface (para 0015; Fig. 2c). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the molding step of Birrell on the stacked laminate of modified Pilpel because all the claimed elements are known in the prior art and the combination yields predictable results, e.g. a shaped composite is formed.

In reference to claim 28:
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742